Citation Nr: 0306852	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  94-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as secondary to exposure to Agent Orange.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to November 
1969, including service in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
RO.  

The case was remanded by the Board to the RO in September 
1996 and October 1998 for additional development of the 
record.  

In October 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received at the Board later in that 
month.  

The case was again remanded by the Board to the RO in March 
2001 for additional development of the record.  



FINDING OF FACT

1.  The veteran is shown to have had active service in the 
Republic of Vietnam.  

2.  The peripheral neuropathy is shown as likely as not to 
have had its clinical onset following Agent Orange exposure 
in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of doubt to the veteran, his 
peripheral neuropathy is due to Agent Orange exposure that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002); 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his exposure to Agent Orange during 
service in the Republic of Vietnam resulted in peripheral 
neuropathy of his lower extremities. 

A careful review of the veteran's service medical records 
shows no evidence of peripheral neuropathy in service.  

The first evidence of peripheral neuropathy is shown in a 
December 1991 VA outpatient treatment report.  The veteran 
was seen complaining of bilateral leg pain.  It was noted 
that the veteran was a Marine and that he had Agent Orange 
exposure.  It was further noted that the veteran was 
receiving benefits for resulting peripheral neuropathy.  The 
impression was that of herbicide-induced neuropathy.  

A VA examination was conducted in September 1992.  The 
examination was performed by a neuropsychiatrist, who 
assessed the veteran's PTSD as well as his neurological 
condition.  

The VA examiner noted that the veteran gave a history of 
having PTSD and peripheral neuropathy as secondary to Agent 
Orange exposure.  He noted that the veteran complained of 
having constant pain from his heel to his neck, although the 
veteran denied pain on the bottoms of his feet.  The veteran 
stated that his legs hurt, mainly in the calves and 
hamstrings, but not too much in the front of his legs.  He 
reported that there was a tingling sensation as well as pain.  
He denied having any hyperesthesia and said that his pain was 
getting a little worse.  

The examiner noted that the veteran limped on his left leg a 
little, but had an otherwise normal gait.  His reflexes were 
2-plus (normal) and symmetrical.  The sensory examination 
revealed decreased sensation over the backs of the legs and 
the left arm.  The front of the legs and the right arm were 
normal.  The motor examination showed good strength 
throughout.  The cranial nerves were found to be intact.  
Based on these findings, the examiner diagnosed peripheral 
neuropathy, secondary to Agent Orange exposure.  

In October 1996, a VA neurological examination was conducted.  
The veteran again noted that he had constant severe pain in 
his legs since 1973.  He described the pain as burning, 
pinching and cramping.  The diagnosis was that of "chronic 
diffuse pain, unexplained; neurologically negative."  

In October 1997, another VA examination was conducted for the 
purpose of determining whether the veteran was entitled to 
special monthly compensation.  Following an examination of 
the veteran's lower extremities, the examiner diagnosed mild 
neuropathy of the lower extremities.  

The veteran was afforded another VA examination conducted in 
May 1999.  The veteran indicated that the burning and 
constant pain had been mostly below the knees.  The veteran 
reported that his little toes were relatively numb.  The 
diagnoses included that of lower extremity pains, constant 
for thirty years.  The examiner indicated that the veteran 
was neurologically negative at the time of the examination.  

As noted hereinabove, in October 2000, the Board requested 
the opinion of a medical specialist from VHA.  The VHA expert 
stated that the "[b]risk Ankle reflexes [were] incompatible 
with a diagnosis of large fiber neuropathy as [were] 
elect[ro]physiologic results of October 15, 1997."  He noted, 
however, that a "small fiber neuropathy" could be compatible 
with those results.  Further, he stated that a "small fiber 
neuropathy[,] if found, would not be specific from herbicide 
induced nerve injury, but in conjunction with exposure would 
strengthen causation."  

The veteran's representative requested that the case be 
remanded to determine the type of fiber neuropathy.  Although 
the VHA specialist recommended an invasive procedure to 
determine whether the veteran had a small fiber neuropathy, 
the Board agreed that the veteran should undergo further 
examination to determine the type of neuropathy.  

As such, the veteran was afforded two additional VA 
examinations, in October 2001 and July 2002.  

In October 2001, the veteran described having lower extremity 
pain, from the hips down, usually worse on the right.  The 
veteran reiterated that he had the pain for the last thirty 
years.  The diagnosis was that of diffuse low back and leg 
pain for 15 years, approximately, characterized by modest 
deficits in tandem walking, slow jogging, reduced excursion 
of the right ankle, but normal strength, reflexes, and 
sensation.  

The VA examiner noted that the precise cause of the pain was 
not likely to be determined after this length of time.  

In July 2002, the examiner noted that the veteran could walk 
on his toes and heels and that Romberg's was normal.  The 
veteran could not jog.  His tandem walking was borderline.  
His reflexes at the biceps, triceps, brachioradialis, knee 
and ankle were symmetric and active.  The Babinski signs were 
absent.  Light touch was normal in four extremities, and 
vibration was within normal limits in four extremities.  The 
joint sense in the toes was borderline, and trace figure 
interpretation in the feet was slowed.  

The neurologic conclusions were as follows:  Peripheral pain 
associated with subjective loss of traced figures.  Trace 
figure interpretation in the feet and mild ataxia during 
tandem walk, but reflexes and strength, light touch and 
vibration remained adequate.  The examiner pointed out that 
further evaluations by electromyography and peripheral nerve 
conduction velocity might give additional information, but 
considering the neurological findings of the present 
examination, therapy was not likely to be adjusted by an 
electrophysiologic study pointing to a small sensory fibers 
versus normal size sensory fibers.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  

Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea), 
acute and subacute peripheral neuropathy, prostate cancer and 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2002).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) (2002).  

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e) (West 2002).  This provision became effective on 
December 27, 2001, and thus reverses the Court's decision to 
that effect in McCartt, supra. As the new provision is 
liberalizing, it is applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)  

When, after careful consideration of all of the evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

In this case, the veteran asserts that service connection is 
warranted for the peripheral neuropathy.  

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  As such, he is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

However, after a careful review of the record, the Board 
finds that, although the veteran is presumed to have been 
exposed to Agent Orange given the nature of his service, 
there is no evidence of a diagnosis of any of the conditions 
subject to presumptive service connection based on such 
herbicide exposure.  

In 1991, many years after separation from service, he was 
initially diagnosed as having peripheral neuropathy.  
However, his condition does not meet the definition of "acute 
and subacute peripheral neuropathy" under the presumptive 
regulations because there is no evidence that his condition 
appeared within weeks or months of exposure to an herbicide 
agent and resolved within two years of the date of onset. 38 
C.F.R. § 3.309(e) (2002).  

However, as the veteran in this case has complained of having 
had pain and numbness in the feet and legs for over 30 years, 
it is clearly shown to have been a chronic problem.  

Nonetheless, the absence of the presumptive element does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).  Competent medical evidence is required where 
the issue involves medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In this case, the veteran was afforded numerous VA 
examinations, the details of which are noted hereinabove.  In 
addition, the Board sought an expert medical opinion from a 
VA neurologist.  

A careful review of the evidence in this case shows that it 
is shown as likely as not that the veteran's current 
peripheral neuropathy had its clinical onset due to the 
exposure to Agent Orange during service.  

More specifically, an impression of herbicide-induced 
neuropathy was noted in the December 1991 outpatient 
treatment report.  The September 1992 VA examination report 
had a diagnosis of peripheral neuropathy, secondary to Agent 
Orange exposure.  

Importantly, subsequent VA examinations, neither confirmed 
nor challenged the previous opinions that the peripheral 
neuropathy was herbicide-induced.  In fact, the examiner in 
October 2001 opined that the precise cause of the veteran's 
pain was not likely to be determined after that length of 
time.  

In summary, the evidence is in relative equipoise in this 
case.  By extending the benefit of the doubt to the veteran 
in this case, service connection is warranted for the 
peripheral neuropathy.  38 U.S.C.A.. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2002).  

Finally, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  

In light of the favorable action taken herein below, 
discussion of VCAA is not necessary here.  



ORDER

Service connection for peripheral neuropathy is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

